DETAILED ACTION

Response to Amendment
The Amendment filed 12/06/2021 has been entered. Claims 21, 23, 25-28, and 30-43 remain pending in the application. Claims 1-20, 22, 24 and 29 were cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Regarding claims 21 and 28, “a tolerance of the machined product is prevented from deviating beyond a range of +1.0 mm by the feedback control” is considered new matter. The specification only discussed wanting the tolerance of the finished product to be within a range of +1.0 mm, the specification makes no discussion regarding “preventing the deviating of the tolerance”. Therefore this limitation is considered as new matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 23, 25-28, and 30-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
+1.0 mm by the feedback control” is indefinite. It is unclear if the feedback is controlling the system in a precise manner so that the machined product is never cut beyond the range or that the feedback control is just discarding anything that is out of the range and thus prevent the machined product deviating beyond the range?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-25, 27-28, 30-31, 33-36 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Schwend (US 3739679) in view of Terzago (EP 2946864 A1), Guazzoni (US 20180104850 A1) and Hayashi (JP 2010253613 A).
Regarding claim 21, Schwend teaches a machining method,
wherein a machined product is manufactured by processing a honeycomb structure (16) with a cutting tool (50) attached to an arm (36),
the honeycomb structure being processed with the cutting tool along a shape of a jig (since the jig assembly of 10 and 12 helps maintain the relationship of the cutting tool and the support table, therefore, the jig assembly of 10 and 12 is considered as a jig) for setting the honeycomb structure (see Figure 1), 

the cutting tool being a saw (band saw see Figure 1).
Schwend fails to teach the arm is an arm of a multi-joint robot having a cantilever structure, wherein a force applied on the guide from the jig is measured by a sensor, and feedback control of the robot is performed to make the force applied on the guide from the jig constant and a tolerance of the machined product is prevented from deviating beyond a range of +1.0 mm by the feedback control.
Terzago teaches a cutting tool (10) with an arm of a multi-joint robot having a cantilever structure (26, see Figure 1), the purpose of the multi-joint robot is to allow the device to better cut complex shapes (paragraph 0011).
Guazzoni teaches a multi axis control cutting system including modes of operation (paragraph 0362), one of the modes of operation is a precision mode with predetermined range of travel of the device for more precis work (paragraph 0362).
It would have been obvious to one of ordinary skill in the art to modify the device of Schwend to make the entire cutting platform to be on an arm of a multi-joint robot having a cantilever structure, as taught by Terzago, in order to allow the device to better cut complex shapes (paragraph 0011 of Terzago). In practice movement mechanism of the cutting device (36, 32 and 28) in Schwend replaced with the arm of a multi-joint robot having a cantilever structure, therefore the device of modified Schwend would still retain the guide and the jig for 
Hayashi teaches a milling tool (16) attached to a guide (14) with a jig (15) on the end of an arm (3) of a multi-joint robot having a cantilever structure (see Figure 1), wherein a force applied on the guide (14) from the jig (15) is measured by a sensor (12), and feedback control (20) of the robot is performed to make the force applied on the guide from the jig constant (having the maximum value of the machining reaction force R does not exceed the pressing fore and the acceleration in the direction in which the jig does not leave the work and set value of force applied is considered as meeting constant force applied, paragraphs 0002, 0027 and 0032 of the translation). Although, Hayashi teaches a sensor with a feedback system for a milling tool on a robot arm and the jig is press against the work piece, the teaching of controlling tool on a robot arm with a jig is reasonably pertinent to the problem of sensing force applied to the jig, therefore Hayashi is considered as analogous art. 
If would have been obvious to one of ordinary skill in the art to modified the device of modified Schwend to add a sensor and a feedback control, as taught by Hayashi, in order to control the force of jig applied for a smooth machined product (paragraphs 0002, 0027 and 0032 of the translation).
Modified Schwend discloses the claimed invention except for a tolerance of the machined product is prevented from deviating beyond a range of +1.0 mm by the feedback control (as best understood, if the limitation is considered to only keep the finished product with in the tolerance range of the claim, and discard the product outside of the tolerance, then any value of tolerance can be achieved by the method). 

The engineering required to achieve this tolerance is straightforward and within the reach of one ordinary in the art.  Such requirements would involve the ratings of the bearing joints, the smoothness of the guide surfaces and the strength of the structural members, among other things.  Examiner notes that the design of a tool such as this would generally be performed by a large tool manufacturing company, and one of ordinary skill would be a mechanical engineer with at least a 4 year degree and several years of work experience.  It would be well within this person’s skill to design the various parts of the tool to achieve the required tolerances, as demanded by the market.   

Regarding claim 28, Schwend teaches a machining method,
wherein a machined product is manufactured by processing a honeycomb structure (16) with a cutting tool (50) attached to an arm (36),
the honeycomb structure being processed with the cutting tool along a shape of a jig (since the jig assembly of 10 and 12 helps maintain the relationship of the cutting tool and the support table, therefore, the jig assembly of 10 and 12 is considered as a jig) for setting the honeycomb structure (see Figure 1), 

the cutting tool being a saw (band saw see Figure 1), 
the machining method includes controlled movement of the attachment end of the arm with attached cutting tool, is adjustable in three dimensional space while the cutting tool is cutting (via A, B and the angle change of the band saw, see Figure 1).
Schwend fails to teach the arm is an arm of a multi-joint robot having a cantilever structure, and wherein a force applied on the guide from the jig is measured by a sensor, and feedback control of the robot is performed to make the force applied on the guide from the jig constant and a tolerance of the machined product is prevented from deviating beyond a range of +1.0 mm by the feedback control.
Terzago teaches a cutting tool (10) with an arm of a multi-joint robot having a cantilever structure (26, see Figure 1), the purpose of the multi-joint robot is to allow the device to better cut complex shapes (paragraph 0011).
Guazzoni teaches a multi axis control cutting system including modes of operation (paragraph 0362), one of the modes of operation is a precision mode with predetermined range of travel of the device for more precis work (paragraph 0362).
It would have been obvious to one of ordinary skill in the art to modify the device of Schwend to make the entire cutting platform to be on an arm of a multi-joint robot having a cantilever structure, as taught by Terzago, in order to allow the device to better cut complex shapes (paragraph 0011 of Terzago). In practice movement mechanism of the cutting device 
Hayashi teaches a milling tool (16) attached to a guide (14) with a jig (15) on the end of an arm (3) of a multi-joint robot having a cantilever structure (see Figure 1), wherein a force applied on the guide (14) from the jig (15) is measured by a sensor (12), and feedback control (20) of the robot is performed to make the force applied on the guide from the jig constant (having the maximum value of the machining reaction force R does not exceed the pressing fore and the acceleration in the direction in which the jig does not leave the work and set value of force applied is considered as meeting constant force applied, paragraphs 0002, 0027 and 0032 of the translation). Although, Hayashi teaches a sensor with a feedback system for a milling tool on a robot arm and the jig is press against the work piece, the teaching of controlling tool on a robot arm with a jig is reasonably pertinent to the problem of sensing force applied to the jig, therefore Hayashi is considered as analogous art. 
If would have been obvious to one of ordinary skill in the art to modified the device of modified Schwend to add a sensor and a feedback control, as taught by Hayashi, in order to control the force of jig applied for a smooth machined product (paragraphs 0002, 0027 and 0032 of the translation).
Modified Schwend discloses the claimed invention except for a tolerance of the machined product is prevented from deviating beyond a range of +1.0 mm by the feedback control (as best understood, if the limitation is considered to only keep the finished product 
Furthermore, a tolerance of the machined product is based on how precise the end user would like the machined product to be. It would have been obvious to one having ordinary skill in the art to modify the method of modified Schwend to have tolerance a range within ±1.0 mm, since the court has been held to be within the general skill of a worker in the art to select a known tolerance on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ MPEP 2144.07.
The engineering required to achieve this tolerance is straightforward and within the reach of one ordinary in the art.  Such requirements would involve the ratings of the bearing joints, the smoothness of the guide surfaces and the strength of the structural members, among other things.  Examiner notes that the design of a tool such as this would generally be performed by a large tool manufacturing company, and one of ordinary skill would be a mechanical engineer with at least a 4 year degree and several years of work experience.  It would be well within this person’s skill to design the various parts of the tool to achieve the required tolerances, as demanded by the market.   

Regarding claims 23 and 30, modified Schwend further teaches the processing is machining processing, including cutting of the composite material or the honeycomb structure with an air powered band saw (col. 2 lines 24-32, see Figure 1 of Schwend).
Modified Schwend fails to teach the band saw is an electromotive band saw.

Modified Schwend differs from the claimed device due to modified Schwend’s band saw is air powered, whereas Terzago teaches a cap member that is threaded on a protrusion of the handle. Both modified Schwend and Terzago teach an electric powered motor for a wire saw. As taught by Terzago electrical and pneumatic power supply are common to power a motor of a power tool (paragraph 0019 of Terzago). Such modification will achieve the predictable result of providing a power source for the motor, since both power source of modified Schwend and Terzago are known for the same purpose in the art. See MPEP § 2143 I. (B). Therefore, it would have been an obvious for one of ordinary skill in the art to substitute air power motor as taught by modified Schwend for the electric powered motor as taught by Terzago for the purpose of providing a power source for the band saw.
Regarding claims 25 and 31, modified Schwend further teaches the honeycomb structure is cut off at an incline by inclining the band saw, by 3 degrees to 30 degrees (as modified in claims 21 and 28, col. 2 lines 52-60 of Schwend) in a direction of a forward movement (left direction of A, see Figure 1 of Schwend).
Modified Schwend fails to teach the incline is 1 degree to 30 degrees. 
With respect to the specific range of 1 degree to 30 degrees, the courts have held that where the general conditions of the invention are met, a change in size is generally recognized as being within the level of ordinary skill in the art., In re Rose, 105 USPQ 237 (CCPA 1955). MPEP 2144.04 IV. A. Therefore, it would have been obvious to further modify the device of 
Regarding claim 27, modified Schwend teaches the machining method includes controlled movement of an attachment end of the arm of the robot with a control circuit (as modified in claim 21, control for the arm, paragraph 0020 of Terzago) configured for three axes adjustment of the cutting tool while cutting (as modified in claim 21, via A, B and the angle change of the band saw (see Figure 1 of Schwend) with the robot arm, paragraph 0020 of Terzago).
Regarding claim 33-34, modified Schwend further teaches an attachment mechanism (50 of Schwend) joining the arm of the multi-joint robot having the cantilever structure to the casing (joining the arm via 40/38, connected to the casing 52 via at least 54), and said attachment mechanism having first and second attachment implements (two ends of 50) attached to respective first and second ends of the casing (two ends of 52 via 54, see Figure 1 of Schwend).
Regarding claim 35-36, modified Schwend further teaches the arm has plural drive axes (as modified in claims 21 and 28, see axes of 50, in Figure 1 of Terzago), and the pressure sensor includes plural sensor elements assigned, respectively, to the plural drive axes (as modified in claims 21 and 28, a pressure sensor measuring six degrees of freedom via sensor elements for each degrees is considered meet this limitation).
Regarding claim 41-42, modified Schwend further teaches all elements of the current invention as set forth in claims 21 and 28 respectively above.
+0.1 mm by the feedback control (as best understood, if the limitation is considered to only keep the finished product with in the tolerance range of the claim, and discard the product outside of the tolerance, then any value of tolerance can be achieved by the method). 
Furthermore, a tolerance of the machined product is based on how precise the end user would like the machined product to be. It would have been obvious to one having ordinary skill in the art to modify the method of modified Schwend to have tolerance a range within ±0.1 mm, since the court has been held to be within the general skill of a worker in the art to select a known tolerance on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ MPEP 2144.07.
The engineering required to achieve this tolerance is straightforward and within the reach of one ordinary in the art.  Such requirements would involve the ratings of the bearing joints, the smoothness of the guide surfaces and the strength of the structural members, among other things.  Examiner notes that the design of a tool such as this would generally be performed by a large tool manufacturing company, and one of ordinary skill would be a mechanical engineer with at least a 4 year degree and several years of work experience.  It would be well within this person’s skill to design the various parts of the tool to achieve the required tolerances, as demanded by the market.   
Regarding claim 43, modified Schwend further teaches the guide has a notched recess (the recess made of 62 and 64 is considered to meet the claim limitation) and a flanged . 

Claims 26 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Schwend (US 3739679) in view of Terzago (EP 2946864 A1), Guazzoni (US 20180104850 A1) and Hayashi (JP 2010253613 A) and in further view of Massey (US 20100106285 A1).
Regarding claims 26 and 32, modified Schwend teaches all elements of the current invention as set forth in claims 21 and 28, respectively above.
Modified Schwend fails to teach a position of the arm is further controlled with a visible sensor.
Massey teaches a robot arm with a tool comprising a visible sensor system (combination of 140 and 19) for controlling the movement of the robot arm (paragraph 0069).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Schwend to add a visible sensor system, as taught by Massey, in order to better control the tool on the robot arm (paragraph 0069 of Massey).

Claims 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Schwend (US 3739679) in view of Terzago (EP 2946864 A1), Guazzoni (US 20180104850 A1) and Hayashi (JP 2010253613 A) and in further view of Hinsch (US 20040058636 A1).
Regarding claims 37 and 39, modified Schwend further teaches an attachment mechanism (as modified in claim 21/28, the arm is joined at the top of 40, attachment mechanism 50 of Schwend) joining the arm of the multi-joint robot having the cantilever 
Modified Schwend fails to teach in multi-joint robot support sequence, there is the attachment end of the cantilever arm attached directly to the attachment mechanism, the attachment mechanism attached directly to the casing, and the casing, and attached directly to the guide.
Hinsch teaches a bandsaw attached to an arm (50) directly to the attachment mechanism (the bolt that connected to the case 21), the attachment mechanism attached directly to the casing (sense the attachment mechanism is with the case 21), and the casing, and attached directly to the guide (case 21 is attached to guide 66 via 40).
As the applicant had not point out the criticality for the location of each part in the assembly of the device in specification, it would have been obvious to one of ordinary skill in the art to modify the device of modified Schwend to the parts on the device to be directly attached, as taught by Hinsch. Since the court has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. MPEP 2144.04 VI. C.
Regarding claim 38, modified Schwend further teaches the guide has a proximal end attached to the casing and a distal free end, and with the distal free end of the guide being in a male/female intermeshing engagement with the jig (see female potion in the jig and male portion of the guide, see Figure annotated 1 of Schwend).

    PNG
    media_image1.png
    607
    939
    media_image1.png
    Greyscale

Regarding claim 40, modified Schwend further teaches the guide has a proximal end attached to the casing and a distal free end, and with the distal free end of the guide being in a male/female intermeshing engagement with the jig (see female potion in the jig and male portion of the guide, see annotated Figure 1 of Schwend), which male/female intermeshing arrangement includes a concave/convex (concave shape made by different rollers) intermeshing arrangement that provides a pivot point location between the guide and jig (see Figure 12 of Hayashi).

Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 21, 23, 25-28, and 30-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        12/30/2021